DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/10/2021 has been entered.  Claims 3-4 have been canceled.  Claims 1, 2, 5 and 6 are pending in the application.  Claim 6 has been withdrawn from consideration as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US2013/0338284).  Ito discloses an adhesive composition (second adhesive) for bonding a polyolefin resin to a metal member, comprising an organic solvent, a first carboxyl group-containing polyolefin resin (A) which is a modified polyolefin resin (A1) obtained by subjecting an unmodified polyolefin resin, preferably a propylene homopolymer or copolymer, and an ethylenically unsaturated carboxylic acid or anhydride thereof to graft polymerization, and/or a copolymer resin (A2) obtained by polymerizing an olefin monomer and an ethylenically unsaturated carboxylic acid; a polyfunctional isocyanate compound; and a second carboxyl group-containing polyolefin resin (B) that has a melting point of 120ºC-170ºC; wherein a content of the polyolefin resin (A) and a content of the polyolefin resin (B) are respectively 1% to 70% by mass and 30% to 99% by mass based on 100% by mass of a total amount of (A) and (B) (Abstract; Paragraphs 0007, 0009, 0010 and 0014-0023), falling within the claimed mass ratio range of instant claim 1 with carboxyl group-containing polyolefin resin (A) equated to the instantly claimed first acid-modified polyolefin and carboxyl group-containing polyolefin (B) .
Ito discloses that the polyolefin resin (A) has a carboxyl group content in a range of 0.01 to 2.0mmol based on 1 g of the polyolefin resin (A), preferably 0.10 to 2.0mmol, wherein less than 0.10 mmol may lead to poor adhesion to an adherend having a surface that includes a high-polarity substance such as aluminum, while if the content exceeds 2.0 mmol, the adhesive composition may lead to poor adhesion to an adherend having a surface that includes a low-polarity substance such as a polyolefin and may lead to corrosion of an adherend when the adherend includes aluminum or the like (Paragraph 0026); and a melting point preferably in the range of 50ºC to 90ºC (Paragraphs 0009, 0027), thereby teaching and/or suggesting a difference in melting points between (A) and (B) that may fall within the claimed difference range of 0ºC to less than 40ºC, particularly in light of the examples.  Ito discloses that the polyolefin (B) is preferably a resin obtained by modifying a propylene homopolymer, a copolymer of propylene and ethylene, or a copolymer of propylene and 1-butene, with an ethylenically unsaturated carboxylic acid, and has a carboxyl group content in a range from 0.01 to 2.0 mmol based on 1 g of the polyolefin resin (B), wherein below 0.01 mmol, the adhesion composition may lead to poor adhesion to an adherend having a surface that includes a high-polarity substance such as aluminum, while if the content exceeds 2.0 mmol, the adhesive composition may lead to poor adhesion to an adherend having a surface that includes a low-polarity substance such as a polyolefin and may lead to corrosion of an adherend when the adherend includes aluminum or the like (Paragraphs 0035-0039).  Ito discloses that the mass ratio of the total amount of the polyolefin resin (A) and the polyolefin resin (B) to the polyfunctional isocyanate compound in the second adhesive composition is not particularly limited, but preferably the components are 
Ito also discloses that the adhesive composition may be applied to a surface of a metal foil, metal film, or the like for forming the metal layer 13 (reading upon the claimed metal sheet) and then the organic solvent is removed to form a resin/adhesive layer 12 thereon to which a resin film or thermally adhesive resin layer 11, preferably a polypropylene, is then compression-bonded while heating (Paragraphs 0064 and 0071) such that the adhesive resin layer 12 after removal of the solvent broadly reads upon the claimed resin layer containing an acid-modified polyolefin of the surface-treated metal sheet of instant claim 1, and the polypropylene resin layer 11 reads upon the claimed “plastic provided on the resin layer in the surface-treated metal sheet, wherein the plastic contains a polyolefin” as recited in instant claim 5.  Hence, the difference between the teachings of Ito and the instantly claimed invention is that Ito does not specifically limit the acid values of (A) and (B), reading upon the first and second acid-modified polyolefins, respectively, to an acid value of 5 mgKOH/g or less for the first acid-modified polyolefin and an prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 2, although Ito does not specifically disclose a surface roughness of the adhesive resin layer as instantly claimed, given that Ito discloses that in determining whether or not the polyolefin resin(s) can be dissolved in the organic solvent, a coating film is formed as described in Paragraph 0032 and then determining whether or not the resulting film of 30-40 µm thick has a surface roughness of 50µm or less measured in accordance with JIS B 0651 (Paragraphs 0032 and 0046), and given that Ito discloses that the adhesive composition is applied on a surface to a preferred thickness of 2 to 10 microns, which is less than the claimed surface roughness range, and that the surface may be an aluminum foil having a thickness of 20 to 100µm (Paragraphs 0067-0073), Ito provides a clear teaching and/or suggestion that the surface roughness of the resulting adhesive resin layer is 50µm or less, as in the test procedure, encompassing the claimed range and thus rendering the range obvious to one skilled in the art, and more particularly less than the preferred thickness of the adhesive resin .
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections over Nakajima and Zennyoji have been withdrawn by the Examiner in light of Applicant’s claim amendments filed 9/10/2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (US2017/0058159) discloses an adhesive composition and a multilayer film or sheet structure containing a polypropylene layer and one or more solid substrates, such as an aluminum foil, adhered to the polypropylene layer via at least one adhesive layer produced from the adhesive composition; wherein the adhesive composition comprises at least one graft-modified impact polypropylene copolymer or a co-grafted blend containing at least one impact polypropylene copolymer (co-PP) and at least one random polypropylene copolymer, grafted with one or more ethylenically unsaturated carboxylic acids or derivatives of these acids, such as anhydrides; and optionally at least one additional grafted polyolefin, with preferred additional grafted polyolefins including an additional grafted random co-PP, an additional grafted homo-PP, and an additional grafted random co-PP.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 4, 2022